Citation Nr: 1124992	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-24 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation currently assigned for residuals of a shell fragment to the right thigh with retained foreign bodies.
	
2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to November 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board previously remanded these claims in April 2009 and December 2009.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was scheduled for a hearing in September 2009 with notice of the hearing provided in July 2009.  The Veteran failed to report for his scheduled hearing.  He has not provided evidence of good cause for his failure to report and he has not asked that his hearing be rescheduled.  Accordingly, his request for a Travel Board hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d) (2010).  The Veteran was provided with VCAA notice with regard to the TDIU claim in April 2010.  The Veteran's VA treatment records from St. Louis dated from 2008 were obtained.  The Veteran was scheduled for a VA examination in June 2010.  


FINDING OF FACT

The Veteran failed, without good cause, to report for VA medical examinations which were scheduled in November 2005, July 2007, November 2007, and June 2010.


CONCLUSIONS OF LAW

1.  The claim of entitlement to a rating in excess of 10 percent for service-connected residuals of a shell fragment to the right thigh with retained foreign bodies is denied.  38 C.F.R. § 3.655 (2010).

2.  The claim for TDIU is denied.  38 C.F.R. § 3.655 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.

As explained below, the Board finds that all relevant evidence has been obtained with regard to the Veteran's claims and that the requirements of the VCAA have been satisfied.

In November 2005 and April 2010 letters pursuant to the VCAA, the RO advised the Veteran of the types of evidence that he needed to send to VA in order to substantiate the claims, as well as the types of evidence VA would assist in obtaining.  Specifically, in the November 2005 letter he was advised what the evidence must show to support the claim for residuals of a shell fragment to the right thigh with retained foreign bodies, and the April 2010 letter advised him of the evidence necessary to substantiate the claim for TDIU.  In addition, he was informed of the responsibility to identify, or to submit evidence directly to VA.  He was advised that the RO would obtain any VA records or other identified medical treatment records.  

In addition, the VCAA notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In March 2006, VA advised the Veteran of these criteria.

The Board notes that typically, following the issuance of a VCAA notice letter, the RO will readjudicate the claim.  This is to ensure that the veteran has sufficient opportunity to present information or evidence in support of his claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, following the November 2005 letter the RO adjudicated the residuals of a shell fragment to the right thigh with retained foreign bodies claim in February 2006, and following the April 2010 letter the RO readjudicated the TDIU claim in January 2011.  Thus, the claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  Therefore, to decide the appeal would not be prejudicial to the claimant.  

Also, all necessary development has been accomplished.  As noted above, the RO substantially complied with the Board's Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran last underwent a VA examination in December 2004, in connection with an August 2004 claim for an increase.  The current appeal originated from a claim for an increase received in October 2005.  The RO attempted to assist the Veteran by providing VA examinations.  Prior information from 2004 had indicated the Veteran was an employee at the VA Medical Center in St. Louis; therefore, examinations were scheduled at the VA Medical Center in Columbia.  The Veteran failed to report for examinations scheduled in November 2005, July 2007, and November 2007. 

In the Remand, the Board noted that the December 2004 examination did not provide the findings necessary to assess the factors associated with 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  It was also noted that information from the Veteran (dated in 2004) indicated that he had to take a bus to the examination, so the Board decided it was fair to allow him another opportunity to report.  The Veteran was asked to attend a VA examination scheduled in June 2010.  The Veteran called to cancel his June 2010 examination and has not requested to reschedule the examination or provided any reason for cancelling the examination.  

While the Board regrets that the Veteran cancelled the examinations or has transportation problems, VA's "duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wished to fully develop his claim, he had a corresponding duty to assist by submitting to the necessary diagnostic studies, and cooperating with testing.  Turk v. Peake, 21 Vet. App. 565 (2008).  

Although the June 2010 examination notice sent to the Veteran from the VA Medical Center is not of record, the law presumes the regularity of the administrative process in providing such notice to the Veteran "in the absence of clear evidence to the contrary."  Kyhn v. Shinseki, No. 07-2349 (Vet. App., Jan. 15, 2010) (quoting Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992)).  The Veteran has not indicated that he did not receive the notice for the June 2010 examination, nor has he advanced any other arguments to rebut the presumption.  Moreover, since he responded to the scheduling of the June 2010 examination, it is apparent that he received notice of that examination.  Thus, the Board concludes that the Veteran was properly notified of the date and time of his examination.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's residuals of a shell fragment to the right thigh, with retained foreign bodies, was initially service-connected as involving muscle group XV in March 1973.  See 38 C.F.R. § 4.73, Diagnostic Code 5315 (2010).  The diagnostic code used to rate the disability has remained unchanged in the intervening years.

The Board notes that a VA examination of February 1973 did not address the muscle group(s) involved with the Veteran's disability.  However, in February 1999, a VA examiner listed the involved muscle as the right sartorius and possibly the quadriceps muscles.  These muscles are associated with muscle group XIV under Diagnostic Code 5314.  Further, the VA examiner from December 2004 related that the Veteran's disability involved muscle group XIV.

Diagnostic Code 5314 pertains to Muscle Group XIV.  Muscle Group XIV includes the muscles involved in extension of the knee, tension of the fascia lata and iliotibial band, acting with Muscle Group XVII in postural support of the body, and acting with the hamstrings in synchronizing the hip and knee.

This diagnostic code provides for a 10 percent disability rating where the disability is moderate; a 30 percent disability rating where the disability is moderately severe, and a maximum 40 percent disability rating where the disability is severe.  38 C.F.R. § 4.73, Diagnostic Code 5314.

Diagnostic Code 5315 pertains to Muscle Group XV.  Muscle Group XV includes the muscles involved in adduction of the hip and flexion of the knee.

This diagnostic code provides for a 10 percent disability rating where the disability is moderate; a 20 percent disability rating where the disability is moderately severe, and a maximum 30 percent disability rating where the disability is severe.  38 C.F.R. § 4.73, Diagnostic Code 5315.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

A total rating based on unemployability due to service-connected disabilities may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.

If there is only one service connected disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

In general, VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate claims for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law further states that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability, reexamination will be requested.  Individuals for whom reexaminations have been authorized and scheduled are required to report for such reexaminations.  38 C.F.R. §§ 3.326, 3.327(a) (2010).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

When a veteran fails without good cause to report for a VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  

Increased Rating for Residuals of a Shell Fragment to the Right Thigh 

The Veteran underwent a VA examination in December 2004.  He reported occasional intermittent stabbing pain in the right upper leg.  He stated that he was able to ambulate long distances while working.  He denied using a cane on his job.  He reported that he used a cane from time to time to help support his right leg.  He stated that diabetes mellitus made his residual gunshot wound more painful.  He denied history of any tumors of the muscle or cancer history.  

Upon physical examination, the Veteran's gait was upright and steady although it was assisted initially with a cane held in his right hand.  He was able to ambulate at a normal pace to the examination room from the waiting area.  He used a cane on the way into the examination room but did not use his cane following the end of the examination.  He was able to walk on his toes, heels, and heel-toe walk.  He was able to perform a modified squat.  There was no restriction in hip and knee range of motion.  Reflexes were present at 2+/4 at the Achilles and the patella.  Strength was 5/5.  Dorsalis pedis and posterior tibial pulses were intact and equal at 2+/4.  Sensation testing was done to monofilament which was intact.  Vibratory tone was also intact.  The examiner diagnosed gunshot wound residuals of the right distal femur without evidence of degenerative changes with subjective complaint of intermittent pain with treatment of narcotics as occasion requires and daily treatment with nortriptyline.  There was no evidence of muscle group wasting for group number 14.  

The 2004 VA examination was scheduled in connection with an August 2004 claim for an increase.  That claim was then denied in January and July 2005 rating decisions.  The Veteran did not disagree with those decisions.  Rather, in October 2005, he expressly filed another claim for an increase.  

VA outpatient treatment records dated in May 2005 reflect that the Veteran complained of right lower extremity numbness over the past three or four months.  He reported right thigh pain over the previous several years.  No edema was noted.  The Veteran was assessed with an injury to the anterior muscles of the thigh (Group XIV; sartorius, and rectus femori).  In October 2005, the Veteran complained of right leg pain secondary to metallic object for a long time.  

The Veteran was scheduled for VA examination in November 2005; he failed to report.  


In October 2006, it was noted that the Veteran's right lower extremity pain was relieved by using a cane.  It was recommended that the Veteran use a cane.  In November 2006, the Veteran reported occasional right leg numbness, and denied weakness in the leg.  He stated that he had been walking with a cane, which helped with pain.  He reported that the pain was at 7 or 8 out of 10 at times.  He was able to walk without a cane, as well as stand on heels and toes, walk heel to toe, and do partial squat.  Motor strength was "4+- 5/5" in the leg.  Sensation to light tough and pinprick was decreased on the right medial thigh.  Deep tendon reflexes were symmetric 2+.  Straight-leg raising was positive sitting and lying down on the right.  The Veteran was diagnosed with right leg pain with "s/s of radiculopathy."  The Veteran had good motor strength and was able to walk without a cane, loss of balance, or knee giving out.  In February 2007, the Veteran complained of constant right thigh pain, rated as 5 or 6 out of 10.  He walked with a cane and was able to get on the examination table without any difficulty.  

In July 2007, the Veteran reported occasional right leg numbness, and denied weakness in the leg.  He stated that he has been walking with a cane, which helped with pain.  He stated that he could only walk half a block without the cane before he had to stop, hold on to something, and rest.  He reported that pain was at 7 or 8 out of 10 at times.  The Veteran had difficulty standing on heels and toes, as well as doing tandem walk.  There was right knee pain with partial squat.  Strength was 4 out of 5 generally with complaints of pain in the right knee with range of motion.  The Veteran was assessed with right leg pain with limitation in range of motion and ambulation.  He needed a cane for ambulation.  He was unable to work for 8 hours a day and was unable to stand or walk for more than 30 minutes at a time.  

The Veteran was scheduled for VA examinations in July and November 2007; he failed to report.  

In February 2008, the Veteran reported that his wooden cane was misplaced.  He ambulated to the clinic without an assistive device or obvious dysfunctional pattern.  He was reissued a wooden cane which was cut to his height.  

In June 2010, the Veteran was scheduled for a VA examination.  He called to cancel the examination.  In the December 2009 remand, the Veteran was advised of the importance of attending the examination.  The Veteran has not requested to reschedule the examination or provided any reason for cancelling the examination.  When a claimant fails to report, without good cause, for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.

Here, the Board made explicit findings that the previous VA examination was inadequate.  The Board in December 2009 also found that a new examination was necessary to establish entitlement to the benefits sought.  In addition, the Board can find no good cause for the Veteran's failure to participate in the scheduled June 2010 examination.  It is noteworthy that this is not the first VA examination in which the Veteran has failed to be examined.  As such, the Board finds that good cause has not been shown, and based on the Veteran's failure to attend the examination; the Board may deny the claim on this basis alone.

The December 2004 VA examination and VA outpatient treatment records obtained do not provide sufficient evidence upon which a determination as to the current severity of his disability may be based.  Thus, the Veteran's failure to cooperate in attending the examination has left the record devoid of any competent opinion addressing his level of disability.  38 C.F.R. § 3.655(b).

As indicated, under 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination that was scheduled in conjunction with a claim for an increased rating, the claim must be denied.  The Veteran was provided an opportunity for VA examinations, and has not supplied evidence of good cause for his failure to warrant further attempts on VA's part to provide a VA examination for him in regard to this claim.  Therefore, his claim must be denied.


TDIU

The Veteran's service-connected disabilities are residuals of a shell fragment to the right thigh with retained foreign bodies, rated 10 percent disabling, and scar residuals of a left thigh fragment wound, rated zero percent disabling.  His combined evaluation is 10 percent.  The Veteran's combined disability evaluation does not meet the percentage prerequisites for entitlement to total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16(a).

VA outpatient treatment records dated in November 2006 reflect that the Veteran was unable to come to work without usage of a cane per the Veteran's self-report due to pain.  VA outpatient treatment records dated in November 2006 reflect that the Veteran should be able to go to work with standing at a time of no more than a couple of hours, and not more than 4 to 5 hours in a work day with rest.  VA outpatient treatment records dated in July 2007 reflect that the Veteran was unable to work for 8 hours a day and was unable to stand or walk for more than 30 minutes at a time.  

In June 2010, the Veteran was scheduled for a VA examination.  He called to cancel the examination.  In the December 2009 remand, the Veteran was advised of the importance of attending the examination.  The Veteran has not requested to reschedule the examination or provided any reason for cancelling the examination.  When a claimant fails to report, without good cause, for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.

The Board can find no good cause for the Veteran's failure to participate in the scheduled June 2010 examination.  It is noteworthy that this is not the first VA examination in which the Veteran has failed to be examined.  As such, the Board finds that good cause has not been shown, and based on the Veteran's failure to attend the examination; the Board may deny the claim on this basis alone.

The VA outpatient treatment records obtained do not provide sufficient evidence upon which a determination as to his TDIU claim may be based.  Thus, the Veteran's failure to cooperate in attending the examination has left the record devoid of any competent opinion addressing his level of disability.  38 C.F.R. § 3.655(b).

As indicated, under 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination that was scheduled in conjunction with a claim for an increased rating, the claim must be denied.  A TDIU is considered to be a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran was provided an opportunity for VA examinations, and has not supplied evidence of good cause for his failure to warrant further attempts on VA's part to provide a VA examination for him in regard to this claim.  Therefore, his claim must be denied.


ORDER

A rating in excess of 10 percent for service-connected residuals of a shell fragment to the right thigh with retained foreign bodies is denied.

Entitlement to TDIU is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


